Title: To John Adams from William Tudor, 26 June 1775
From: Tudor, William
To: Adams, John


     
      
       26 June 1775
      
      Dear Sir
     
     You will doubtless before the Receipt of this have heard of the bloody Engagement at Charlestown. For a particular Account of it I must refer You to a Letter I last Week wrote our Friend Collins. The ministerial Troops gain’d the Hill but were victorious Losers. A few more such Victories and they are undone. I cannot think our Retreat an unfortunate one. Such is the Situation of that Hill that we could not have kept it, expos’d to the mighty fire which our Men must have received from the Ships and Batteries that Command the whole Eminence. 800 Provincials bore the Assault of 2000 Regulars and twice repuls’d them, but the Heroes were not supported, and could only retire. Our Men were not us’d to Cannon Balls and they came so thick from the Ships, floating Batteries &c., &c. that they were discouraged advancing. They have since been more us’d to them and dare encounter them. The American Army are in great Spirits, and eager to recover their late Defeat. I wish we had more Discipline But Genl. Washington we hear is coming, and we expect much from his Conduct and Experience. The Colony Forces have thrown up very extensive Lines to secure Cambridge and there are four different Entrenchments in Roxbury. The Regular Troops cannot again fight under the like advantages they did at Charlestown. They have dearly paid for one Mile’s Advancement, and before they get another I much doubt if they will have Soldiers enough left to maintain it.
     The lower Part of the Province has been in much Confusion and Distress. It is suppos’d 20,000 People from Boston and its Environs have deserted their Habitations, yet I hear of Nobody that thinks of any Thing less than Submission. The universal Voice is, if the Continent approve, and assist we will die or be free. The Sword is drawn and the Scabbard thrown away, till it can be sheath’d with Security and Honour.
     I wish I could be near eno’ to my worthy Colonel, to congratulate him on his late Proscription. If anything had been wanting to secure to him and Mr. Adams the Hearts of their Countrymen, Genl. Gage’s Proclamation would have amply effected it. The Man must surely have felt ridiculous to order martial Law to take Place through a Province, one Town alone of which he had any Command in.
     The Loss of Dr. Warren is irreparable, his Death is generally and greatly lamented. But
     Dulce et Decorum est pro Patria mori.
     This is the Day of Heroes. The Fall of one will inspire the surviving glorious Band to emulate his Virtues and revenge his Death on the Foes of Liberty and our Country. Yours, with great Affection and Respect
     
      Wm. Tudor
     
    